In the United States Court of Federal Claims
                                     No. 09-283
                             (Filed December 30, 2014)
                             NOT FOR PUBLICATION

************************
                          *
                          *
LOUIS J. BALESTRA JR. and *
PHYLLIS M. BALESTRA,      *
                          *
              Plaintiffs, *
                          *
          v.              *
                          *
THE UNITED STATES,        *
                          *
              Defendant.  *
                          *
************************

                                       ORDER

       At the time the memorandum opinion granting summary judgment to the
defendant was issued, the Court had not chosen to publish it in the Federal Claims
Reporter. See Balestra v. United States, No. 09-283T, 2014 WL 2443767 (Fed. Cl.
May 31, 2014). The government has since requested publication, arguing that legal
issues decided in the opinion were matters of first impression and that publication
of the opinion would be of assistance to tax practitioners. See Req. for Publ’n, ECF
No. 89, at 1–2. As precedents our opinions are, of course, only persuasive at best,
even among our colleagues, see CBY Design Builders v. United States, 105 Fed. Cl.
303, 332 n.23 (2012), and publication probably does not make them more easily
found or cited by litigators. Nor should publication affect the persuasiveness of an
opinion, as the discretionary decision to publish turns on such subjective factors as
whether the author believes the opinion adds significantly to the body of law or is of
widespread interest.

       Decisions granting dispositive motions are often published, perhaps under
the suspicion that the grounds for deciding a particular case are of interest to
litigants in similar cases. The major exception is the category of cases litigated pro
se, in which the issues are presented, framed, and litigated without the benefit of
counsel on both sides. That this matter originated as a pro se proceeding, until
plaintiffs’ counsel graciously agreed to take it on, initially disposed the undersigned
not to publish the opinion granting judgment. Upon reflection, the Court concludes
that the opinion did address novel issues, the resolution of which should have been
published. Accordingly, the government’s request for publication is GRANTED,
and the opinion will be reissued for publication with some minor, non-substantive
corrections.

IT IS SO ORDERED.


                                      s/ Victor J. Wolski
                                      VICTOR J. WOLSKI
                                      Judge




                                        -2-